UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1204



MICHAEL U. OBEYA, Individually and t/a Myke
Services,

                                              Plaintiff - Appellant,

          versus


BRITISH SCHOOL OF WASHINGTON,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Marvin J. Garbis, Senior District Judge.
(CA-01-3158-MJG)


Submitted:   July 21, 2004                 Decided:   August 9, 2004


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fatai A. Suleman, AMOROW & KUM, P.A., Takoma Park, Maryland, for
Appellant.   Alan M. Schwartz, Columbia, Maryland; Geoffrey H.
Genth, KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael   U.   Obeya    appeals    a    district       court     judgment

granting summary judgment to the British School of Washington

(“School”) and dismissing his complaint raising allegations under

42 U.S.C. § 1981 (2000) and charging the School with tortious

interference with contract and unjust enrichment.*                          Finding no

error, we affirm.

              We    review   a   grant   of     summary          judgment    de    novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).        Summary judgment is appropriate only if there are no

genuine issues of material fact and the moving party is entitled to

judgment as a matter of law.             Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 324-25 (1986).                           All factual

evidence, and all justifiable inferences drawn therefrom, must be

viewed   in    the   light   most    favorable       to   the     non-moving      party.

Anderson      v.   Liberty   Lobby,   Inc.,     477       U.S.    242,   255      (1986).

However, the non-moving party may not rely upon mere allegations.

Rather, supported by affidavits or other verified evidence, his

response must set forth specific facts showing that there is a

genuine issue for trial.             See Fed. R. Civ. P. 56(e); Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986); Cray Communications,




     *
      Obeya does not challenge the district court’s early dismissal
of the unjust enrichment claim.

                                      - 2 -
Inc. v. Novatel Computer Sys., Inc., 33 F.3d 390, 393-94 (4th Cir.

1994).

               We affirm the judgment on the reasoning of the district

court.    See Obeya v. British Sch. of Wash., No. CA-01-3158-MJG (D.

Md. Jan. 7, 2004).         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 3 -